

115 HR 1801 IH: Prepaid Account Compliance and Extension Relief Act of 2017
U.S. House of Representatives
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1801IN THE HOUSE OF REPRESENTATIVESMarch 30, 2017Mr. Tipton introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo delay the effective date of the final rule of the Bureau of Consumer Financial Protection titled Prepaid Accounts under the Electronic Fund Transfer Act (Regulation E) and the Truth In Lending Act
			 (Regulation Z).
	
 1.Short titleThis Act may be cited as the Prepaid Account Compliance and Extension Relief Act of 2017 or the PACER Act of 2017. 2.Effective date of prepaid card ruleNotwithstanding any effective date set forth in the final rule of the Bureau of Consumer Financial Protection titled Prepaid Accounts under the Electronic Fund Transfer Act (Regulation E) and the Truth In Lending Act (Regulation Z) (published November 22, 2016; 81 Fed. Reg. 83934), such final rule shall not take effect—
 (1)until October 1, 2018, with respect to the general effective date and any other effective date of October 1, 2017; and
 (2)until October 1, 2019, with respect to the effective date for issuers to submit prepaid account agreements to the Bureau and any other effective date of October 1, 2018.
			